Exhibit 10(f) Appendix A1 Last Revised On: December 12, 2008 Name Company Pre-4/1/1997 Participant Class A “Bonus SERP” Status Double Basic Credits Double Transition Credits HAY, LEWIS, III * FPL Group, Inc X PIMENTEL, ARMANDO * FPL Group, Inc X X1 ROBO, JAMES L. * FPL Group, Inc X X1 OLIVERA, ARMANDO J. * Florida Power & Light Company X X DAVIDSON,F. MITCHELL * FPL Energy, LLC X1 X1 STALL, J. ARTHUR * FPL Group, Inc X X1 1 The Compensation Committee has expressly identified these items and acknowledged that they are subject to Internal Revenue Code Section 409A.In particular, these items include: (i) the additional deferred compensation provided by the designation of certain officers as Class A Executives, effective on or after January 1, 2006; and (ii) the additional deferred compensation set forth in SERP Amendment #4 to the Prior Plan (meaning amounts deferred by certain senior officers specified by the Compensation Committee who became participants in the SERP on or after April 1, 1997 at the rate of two times the basic credit and, to the extent applicable, the transition credit under the cash balance formula in the SERP for their pensionable earnings on or after January 1, 2006).Importantly, nothing in Amendment #4 to the Prior Plan, the SERP, Compensation Committee resolutions, or any other document shall be construed as subjecting to Code Section 409A any deferrals made under the SERP prior to January 1, 2005, except as expressly noted herein. * Executive Officer of FPL Group, Inc. Appendix A2 Last Revised On: December 12, 2008 Name Company Pre-4/1/1997 Participant Class A “Bonus SERP” Status Double Basic Credits Double Transition Credits BENNETT, CHRISTOPHER A. * FPL Group, Inc X1 X1 MCGRATH, ROBERT L. 3* FPL Group, Inc X1 X1 X1 POPPELL, JAMES W. * FPL Group, Inc X1 X1 RODRIGUEZ, ANTONIO * FPL Group, Inc X SIEVING, CHARLES E. * FPL Group, Inc X1 X1 CUTLER, PAUL I. * FPL Group, Inc X1 DAVIS, K. MICHAEL * FPL Group, Inc X 1 The Compensation Committee has expressly identified these items and acknowledged that they are subject to Internal Revenue Code Section 409A.In particular, these items include: (i) the additional deferred compensation provided by the designation of certain officers as Class A Executives, effective on or after January 1, 2006; and (ii) the additional deferred compensation set forth in SERP Amendment #4 to the Prior Plan (meaning amounts deferred by certain senior officers specified by the Compensation Committee who became participants in the SERP on or after April 1, 1997 at the rate of two times the basic credit and, to the extent applicable, the transition credit under the cash balance formula in the SERP for their pensionable earnings on or after January 1, 2006).Importantly, nothing in Amendment #4 to the Prior Plan, the SERP, Compensation Committee resolutions, or any other document shall be construed as subjecting to Code Section 409A any deferrals made under the SERP prior to January 1, 2005, except as expressly noted herein. 2 [intentionally omitted] 3 Due to material modification of the SERP benefit pursuant to Executive Retention Employment Agreements entered into after December 31, 2004, no amount of the SERP benefit for Messrs. Escoto, McGrath or Tancer are eligible for grandfathered treatment under Code Section 409A. * Executive Officer of FPL Group, Inc.
